Citation Nr: 0727009	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  06-03 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had service as an activated member of the 
Nebraska Army National Guard from January 2001 to March 2001, 
and January 2003 to May 2004, to include duty in Iraq.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  The case has subsequently been 
transferred to the Cheyenne, Wyoming RO.   

The veteran appeared at a Travel Board Hearing before the 
undersigned veteran's law judge in October 2006.  A 
transcript is associated with the claims file.  

The issue of the veteran's entitlement to service connection 
for a low back disability is  addressed in the REMAND 
appended to the decision below and is REMANDED to the RO via 
the VA's Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The veteran withdrew from appellate consideration the issue 
of his entitlement to service connection for PTSD at his 
October 2006 hearing.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran-appellant relating to his claim for service 
connection for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  Here, the veteran, by means of a statement 
received by the Board in October 2006 and in hearing 
testimony set forth at that time that was subsequently 
reduced to writing, indicated that he was withdrawing from 
appellate consideration his claim for service connection for 
PTSD.  Hence, there remain no allegations of errors of fact 
or law for appellate consideration as to that matter, and as 
the Board does not have jurisdiction to review the appeal 
relating thereto, it must be dismissed.


ORDER

The issue of the veteran's entitlement to service connection 
for PTSD is dismissed.


REMAND

The veteran contends that he injured his back while on active 
duty with the Nebraska Army National Guard during the Iraq 
War.  He specifically asserts that his duty as a truck driver 
in inhospitable road conditions caused the onset of a chronic 
low back disability.  The veteran filed his claim in close 
proximity to his release from active service, and his 
complaints of pain are sufficient to establish a continuity 
of symptomatology between service and the present.  There is 
at this point, however, no diagnosis of a current back 
disability, with a 2004 VA examination being unable to 
conclusively establish a chronic condition.  

A search of the veteran's service medical records does not 
show a diagnosis of a back disability, and there is no post-
service diagnosis.  There are in-service indications of low 
back pain.  However, pain alone is not a disability for VA 
purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 287 
(2000); VAOPGCPREC 6-96.  The Board notes that for service to 
be granted on any theory of entitlement there must first and 
foremost be a currently present disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The veteran has, 
however, not been afforded a comprehensive orthopedic 
examination, to include radiographic studies, to determine 
the nature of any back disability that may be present.  As 
there is a history of back pain since service and documented 
in-service treatment for such pain, along with the veteran's 
filing of the current claim so soon after service, the Board 
finds that a comprehensive VA examination (with radiographs) 
is required.  38 U.S.C.A. § 5103A(D) (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159(c)(4) (2006); see also, e.g., 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).    


Accordingly, the case is REMANDED for the following action:

 1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  Schedule the veteran for a VA 
orthopedic examination for the purposes of 
determining the nature, approximate onset 
date and etiology of any low back disorder 
that is currently present.  Following a 
review of the relevant evidence in the 
claims file, the clinical evaluation and 
any tests that are deemed necessary, to 
include an X-ray examination of the lumbar 
spine, the examiner is asked to provide an 
opinion on the following:  

Is it at least as likely as not (50 
percent or greater probability) that 
any low back disorder that is 
currently present began during 
service or is causally linked to any 
incident of service or finding 
recorded during service, to include 
driving over rough terrain in Iraq.

The examiner advised that the term 
"as likely as not" does not mean 
within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and 
against a conclusion is so evenly 
divided that it is medically sound 
to find in favor of causation as to 
find against causation.  More likely 
and as likely support the contended 
relationship; less likely weighs 
against the claim.  

The examiner is also requested to 
provide a rationale for any opinion 
expressed and indicate that the 
claims file was reviewed.  If a 
conclusion cannot be reached without 
resort to speculation, he or she 
should so indicate in the 
examination report.  

3.  After completion to the extent 
possible of the directed development, 
readjudicate the veteran's claim.  If the 
claim remains denied, issue an 
appropriate supplemental statement of the 
case and forward the case to the Board 
for final adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals
















 Department of Veterans Affairs


